ADVISORY ACTION

Applicant has filed arguments and/or amended claims on 7/27/2021 have not been entered. 

Amended to Claims
The Examiner, after reviewing the amended claims, determines the claims have not been placed in a condition of allowance.
The Applicant has changed claim scope and the Examiner requires further searching for the Claims 1 - 19.
Specifically, the Applicant has changed the scope by narrowing the language by adding/deleting "based upon motion information about the patient received from a motion tracking device".
Furthermore, the Examiner would like to notified the Applicant on 8/9/2021 that the following prior art reference/s can be used to form a new rejection. The prior art reference are listed below.  
Higgins et al (U.S. Patent Number 2010/0280365, hereafter referred to as Higgins).

However, when reviewing the case, the Examiner suggest to the Applicant to focus on the novelty acceleration coefficients on paragraph [0052], paragraph [0057] in the specification.
 

/ONEAL R MISTRY/
Examiner, Art Unit 2665